In support of their action the plaintiffs offered in evidence a former judgment, which was without date, but the warrant was dated on 19 April, 1853, and was signed by the same justice that granted the judgment, *Page 343 
and immediately following the judgment was an execution dated of the same date with the warrant (19 April, 1853), which was signed by the same magistrate whose signature was to the other two precepts.
The defendant contended that the judgment was of no validity, for the want of a date, and called on his Honor so to charge. This the court declined, and gave it as his opinion that its date was rendered sufficiently certain by the other two dates on the same piece of paper. The defendant's counsel excepted.
Verdict for plaintiff. Judgment, and appeal by defendant.
This was a warrant upon a justice's judgment, begun 23 February, 1859. Upon the introduction of the testimony on the trial below, it appeared there was no date to the judgment, and it was contended, on that account, it was void and could not support the action. The facts in respect to this seem to be that the warrant in the usual form has a date, 19 April, 1853. At the foot of the warrant is the judgment, signed by the justice who gave the warrant, but without date; and still, below all, on the same piece of paper, is an execution in the regular form, and of the same date with the warrant, 19 April, 1853.
We think the date of the judgment is sufficiently certain. "Id certumest quod reddi certum potest." The warrant is dated, the execution is dated, both of the same day. The position of the judgment as to time ought to be between the warrant and execution. There is among them a legal sequence and dependence in that order, and we accordingly find it inserted in a body of writing between the other two. The inference is conclusive that the judgment was given on the same day, during an interval of time between the other two; that is, after the warrant and before the execution.
It seems as certain as anything inferential can be. At the last term of this Court, when the regularity of an appeal without any date was questioned, it was held that as it followed immediately the judgment in its position on the paper, it would be taken to be on the day of the judgment, upon the principle that everything is supposed to be done at the proper time and in order, until the contrary appear. As this is the only matter of defense to this action, the judgment below should be
PER CURIAM.                                                   Affirmed. *Page 344 
(446)